UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 26, 2007 Weststar Financial Services Corporation (Exact name of Registrant as specified in its charter) North Carolina 000-30515 56-2181423 (State or other jurisdiction (Commission File No.) (IRS Employer Identification of incorporation) number) 79 Woodfin Place, Asheville, NC 28801-2426 (Address of principal executive offices) Registrant’s telephone number, including area code (828) 252-1735 Not Applicable (Former address of principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Amendment to Form 8-K is filed by Weststar Financial Services Corporation to amend the contents of the current report on Form 8-K originally furnished to the Securities Exchange Commission on April 26, 2007 in order to submit the correct press release regarding the results of operations and financial condition for the first quarter ended March 31, 2007 as referenced in Item 2.02 and provided as an exhibit in Item 9.01 of such report. Item 2.02 Results of Operations and Financial Condition On April 26, 2007, Weststar Financial Services Corporation (the “Registrant”) announced financial results for the three month period ended March 31, 2007.A copy of the Press Release (the “Press Release”) announcing the Registrant’s results for the first quarter ended March 31, 2007 is attached hereto as Exhibit 99.1 and incorporated by reference into this Item 2.02. The information contained in this Current Report shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, the ("Exchange Act"), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits EXHIBIT NO. DESCRIPTION OF EXHIBIT 99.1 Press Release dated April 26, 2007 This Current Report on Form 8-K (including information included or incorporated by reference herein) may contain, among other things, certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, (i) statements regarding certain of Registrant’s goals and expectations with respect to earnings, income per share, revenue, expenses and the growth rate in such items, as well as other measures of economic performance, including statements relating to estimates of credit quality trends, and (ii) statements preceded by, followed by or that include the words “may”, “could”, “should”, “would”, “believe”, “anticipate”, “estimate”, “expect”, “intend”, “plan”, “projects”, “outlook” or similar expressions. These statements are based upon the current belief and expectations of Registrant’s management and are subject to significant risks and uncertainties that are subject to change based on various factors (many of which are beyond Registrant’s control). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WESTSTAR FINANCIAL SERVICES CORPORATION By: /s/Randall C. Hall Randall C. Hall Executive Vice President and Secretary Dated:April 26, 2007 3 EXHIBIT INDEX Exhibit Number Description of Exhibit 99.1 Press Release dated April 26, 2007 4
